DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 12/22/2021.  Claims 1 and 3-14 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMao et al. (US 2016/0029466).
Regarding claims 1 and 12-13, DeMao et al.’s figure 6 shows a monitor for an electrical system (electric fence) comprising a pulse detection circuit (20, 22, 24) configured to detect a voltage waveform output to an electrified element (electric fence); a monitor (26) configured to receive the voltage waveform from the pulse detection circuit, measure a plurality of parameters of the voltage waveform, the plurality of parameters include pulse amplitude, pulse duration, pulse pause duration, pulse amperage, and pulse frequency (paragraph 0027 suggests “measurement of voltage at appropriate times (this anticipates pulse amplitude and pulse ampere; voltage and ampere (current) are related via Ohm laws) and with the appropriate resolution needed (anticipates pulse frequency)..the signal processing and control unit may then take measurements as needed, either continuously, in conjunction with each high voltage pulses or on an intermittent basis (anticipates pulse duration, pulse pause duration; receive additional information associate with the voltage waveform (paragraph 0029); and perform analysis process based on the comparison of the plurality of parameters and the additional information, wherein the analysis process includes performing a pattern recognition to determine a plurality of parameters including shorts, bonding loss, organism shorting condition, and fence continuity (paragraph 0021 teaches analysis process includes a pattern recognition (by looking for changes and for trends in measurement), shorts (caused by moisture), bonding loss (caused by degradation of insulation), organism shorting condition (caused by plant grow) and fence continuity (caused degradation of insulated wire stand-offs); and communication interface (28) as called for in claims 1 and 12-13.
Regarding claims 3-5 and 8-11, the additional information comprises the use of complex software disclosed in paragraph 0029.
Regarding claim 14, DeMao et al.’s device is capable of interfacing with a service center at a remote location, thus, it is inherently upload its analysis data web portal for further analyzing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMao et al. (US 2016/0029466).
Regarding claims 6-7, DeMao et al. reference shows an electric fence comprising all the aspects of the present invention as noted above but does not disclose the monitor operated under UL69 guidelines parameters as called for in claims 6-7.  However, it is known to one skilled in the art that UL69 guidelines is the gold standard guidelines of electric fence industry.  DeMao et al. reference is related to electric fence.  Thus, one skilled in the art would have been readily recognized that DeMao et al.’s monitor device is inherently in compliance with the UL69 guidelines.  Therefore, outside of the any non-obvious results, the obviousness of being in compliance with the UL69 standard will not be patentable under 35USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/7/2022